DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are the use of the term “mounting clip” throughout the specification.  This term is incorrectly used and provides ambiguity to the specification.  Clarity and correction of the use of this term is required in order to fully understand the specification.  On page 6, line 3, figure 7b is referred to, this should be figure 6b.  Different numbers are used to refer to the same part such as 17/19, corrections are required throughout the specification to provide clarity to the operation of the invention.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "17" and "19" have both been used to designate the force introduction and locking element and figures 7a and 7b are mislabeled.  Part number 7 is being interpreted as part number 10 for examination purposes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  In lines 9-14, the claim language is unclear.  Revision is required to provide clarity to the claim.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “mounting clip” throughout the claims is used to mean “housing,” while the accepted meaning is “any of various devices that grip, clasp, or hook.” The term is indefinite because the specification does not identify where a clip is used and it does not clearly redefine the term.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriya (US 8,955,257 B2).
Regarding claim 8, Moriya teaches a device for mechanically preventing an automatic opening of a vehicle door upon impact from an object (1), the device comprising: a mounting clip (13) for an outer door handle (11), said mounting clip being fixed to an outer door part (Column 2, lines 62-64) and having a door opening mechanism (21, 25) with a balancing mass (25); said balancing mass being adjustably supported on said mounting clip (25 is turnably supported on 21 which is connected to mounting clip 13), operatively connected to the outer door handle (handle being operated turns the balancing mass 25) and movable between a first operating position and a second operating position (Column 3, lines 52-65); a force introduction and locking element (23) associated with said balancing mass (Column 4, lines 6-26), said force introduction and locking element being configured, in an event that the object acts on the vehicle door and as a result of a relative movement between the balancing mass and the force introduction and locking element toward one another and a contacting thereof with one another, to prevent, limit and/or reverse a movement of said balancing mass from the first 
Regarding claim 9, Moriya teaches the device according to claim 8 (1), wherein the vehicle door includes a frame part (35) and a door inner part (33) and wherein, viewed in the direction of movement of the object, said force introduction and locking element is additionally supported against one or both of the frame part or the door inner part of the vehicle door (Column 4, lines 48-49).
Regarding claim 10, Moriya teaches the device according to claim 8 (1), wherein said force introduction and locking element (23) is a pressure-resistant shaped body (23 is made to hold its shape to prevent the lock lever 25 from moving in the event of a crash).
Regarding claim 11, Moriya teaches the device according to claim 10 (1), wherein said shaped body is formed of plastic or metal (While not specifically stated, it is understood that Moriya’s invention is made of metal or plastic as these are the suitable and well known materials to use in the art).
Regarding claim 13, Moriya teaches the device according to claim 8, wherein said force introduction and locking element (23) is connected by way of a non-positive and/or material connection to a door element selected from the group consisting of the door lock housing (21), a frame part (35) and a door inner part (33) of the vehicle door (23 is connected to 7 which is connected to the frame via connection B).
Regarding claim 14, Moriya teaches a vehicle, comprising a device according to claim 8 (Column 2, lines 52-54).
Regarding claim 15, Moriya teaches the vehicle according to claim 14 configured as a motor vehicle (Column 2, lines 52-54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bedekar (US 2012/0036785 A1).
Regarding claim 12, Moriya teaches the device according to claim 10 (1), but does not teach wherein the shaped body is a foam body.
Bedekar teaches that it is known in the art for door immobilizer brackets used in the event of a crash to utilize foam material.  In paragraph 004, Bedekar states that Nissan vehicles after the year 2003 have utilized this technology.  
It would have been obvious to one of ordinary skill in the art to substitute the material used in the shaped body for the foam material used by Nissan motors as identified by Bedekar.  The use of foam is advantageous due to its material properties immobilizing door levers in response to an impact event as identified by Bedekar.  It would have been obvious that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./Examiner, Art Unit 3675                      
                                                                                                                                                                                  /CARLOS LUGO/Primary Examiner, Art Unit 3675